Court of Appeals
                           Sixth Appellate District of Texas

                                    JUDGMENT


Kendall Biggs, Appellant                               Appeal from the 241st District Court of
                                                       Smith County, Texas (Tr. Ct. No. 241-
No. 06-20-00062-CR          v.                         0691-19). Memorandum Opinion delivered
                                                       by Justice Stevens, Chief Justice Morriss
The State of Texas, Appellee                           and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment by changing the
$25.00 time payment fee to $2.50 and by deleting the “additional time payment fee of $15.00.”
As modified, the trial court’s judgment is affirmed.
       We note that the appellant, Kendall Biggs, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                       RENDERED OCTOBER 20, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk